Name: Commission Regulation (EC) No 1121/2001 of 7 June 2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananas
 Type: Regulation
 Subject Matter: trade;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32001R1121Commission Regulation (EC) No 1121/2001 of 7 June 2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananas Official Journal L 153 , 08/06/2001 P. 0012 - 0012Commission Regulation (EC) No 1121/2001of 7 June 2001fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 216/2001(2),Having regard to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community(3), and in particular Article 5(2) thereof,Whereas:(1) Under Article 5(2) of Regulation (EC) No 896/2001, in the light of the total quantities available under tariff quotas A/B and C and of the information received from the Member States on the sum of the reference quantities established for traditional operators A/B and for traditional operators C respectively in accordance with Article 4(1) and (2) of that Regulation, the Commission is to set, where appropriate, a single adjustement coefficient to be applied to each operator's reference quantity.(2) According to the information sent by the Member States under Article 5(1) of Regulation (EC) No 896/2001, the sum of the reference quantities is 1964154 tonnes for traditional operators A/B and 725180 tonnes for traditional operators C. An adjustment coefficient must therefore be fixed to be applied to each operator's reference quantity in each of the two categories of traditional operator.(3) It should be recalled that, for the second half of 2001, the reference quantity for each traditional operator is subject to Article 28(2) of Regulation (EC) No 896/2001.(4) This Regulation must enter into force without delay, taking into account the deadlines laid down by Regulation (EC) No 896/2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 11. For the tariff quotas A/B and C provided for in Article 18 of Regulation (EEC) No 404/93, the adjustment coefficient provided for in Article 5(2) of Regulation (EC) No 896/2001 shall be:- for each traditional operator A/B: 1,07883,- for each traditional operator C: 0,97286.2. For the second half of 2001, the reference quantity for each traditional operator etablished in accordance with Article 4 of Regulation (EC) No 896/2001 shall, following the appliction of paragraph 1, be adjusted by the coefficient laid down in Article 28(2) of Regulation (EC) No 896/2001.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 31, 2.2.2001, p. 2.(3) OJ L 126, 8.5.2001, p. 6.